DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 

Response to Amendment
The Amendment filed 10/12/2022 has been entered. Claims 1-5, and 7-9 remain pending in the application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, and 11 of copending U.S. Patent Application No. 17/204,303 in view of Pogodin as applied below. This is a provisional double-patenting rejection because the patentably indistinct claims have not in fact been patented. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication hub” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 8 recite “communication hub” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Note that for computer-implemented functions, “the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed the function must be described in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing” - MPEP 2161.01(I).


Dependent claims incorporate all of the limitations of their respective independent or intervening claim(s) and are rejected on the same basis.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 8 recite “recently”. However, it is unclear what constitutes “recently” in this context. Furthermore, Applicant’s specification appears not to expressly define “recently”. As a result, the scope of the claims is rendered indefinite.

Claims 1 and 8 recite “if needed”. However, it is unclear what constitutes “needed” in this context. Furthermore, Applicant’s specification appears not to expressly define “needed”. As a result, the scope of the claims is rendered indefinite.

Claim 1 recites “monitored data elements from said patients” and “patient data elements”. It is not clear whether this is a new “patient data element” or refers to the “monitored data element from patients”. Similarly, “collecting and transmitting, agnostically, data” could refer to “transmitting data” or could be a new data introduced. Claim 1 further refers to “patient data”, then data “collected during the treatment of the patient”, and finally “receiving patient data”. It is not clear whether each of these are the same data, or refer to 3 different sets of patient data, or some combination. The same antecedent ambiguity problem is present with “presenting consolidated data” and “supporting advanced data analysis“. Similarly, claim 1 recites “wherein said patient information includes both patient care record details and quality data”, and later recites “device that contains patient data required for patient care records and/or quality data”. It is not clear whether the patient data in this case refers to patient information, whether the “patient care records” are the same or different patient care records, and whether the “quality data” is the same or different quality data. Additional examples likely exist. Each of these antecedent basis ambiguities renders the scope of the claim indefinite.

Claim 3 recites “retrieves data” and “quality data collected”, which may or may not be in reference to data introduced in claim 1. As a result, the antecedent basis ambiguity renders the scope of the claim indefinite. 

Claims 1 and 8 recite “communication hub”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “For software claims, the algorithm taken to perform the function must be described in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing… If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-AIA  35 U.S.C. 112].” - MPEP 2161.01(I).
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims incorporate all of the limitations of their respective independent or intervening claim(s) and are rejected on the same basis.



Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Powell et al. (US Patent Application Publication 2012/0075103), referred to as Powell herein [previously cited].
Amarasingham et al. (US Patent Application Publication 2015/0025329), referred to as Amarasingham herein [previously cited in Applicant’s IDS dated 6/16/2021].
Hussam et al. (US Patent Application Publication 2016/0117446), referred to as Hussam herein [previously cited].
Pogodin (US Patent Application Publication 2011/0153578), referred to as Pogodin herein [previously cited].

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Amarasingham in further view of Hussam in further view of Pogodin.


Regarding claim 1, Powell discloses a continuous improvement system for improving medical patient outcomes comprising (Powell, Abstract with ¶0053 and ¶0068-¶0069 and ¶0076 – remote view of patient data):
a patient database containing patient information concerning medical condition, history, and status of each of one or more patients, monitored data elements from said patients, patient data elements indicative of a medical condition associated with each of said patients, and Quality Improvement Programs, wherein said patient information includes both patient care record details and quality data collected to support a medical facility’s quality improvement programs (Powell, Fig. 1 with Powell, ¶0052, ¶0055 – database for storing patient data. ¶0066, ¶0070, ¶0079-¶0080 – patient data includes medical condition, status, history, and medical treatment. ¶0064 – reduces administrative errors. ¶0076 – remote view of patient data for example by a nurse or physician. ¶0077 – user friendly search interface. Abstract with Fig. 5C with ¶0079 – medical conditions associated with patient data, which is communicated to the remote device. ¶0097-¶0100 – computer executing instructions. Applicant’s Specification Page 25 describes a Quality Improvement Program as being focused on user friendly data searches);
a data transfer network for transmitting data to any electronic devices and providing access to all data, including continuous wave form data, collected during the treatment of the patient and quality data not included in any patient record storage location, said data transfer network capable of accessing and collecting data from any electronic device that contains patient data required for patient care records and/or quality data collected to support a medical facility’s quality improvement programs (Powell, Fig. 1 with ¶0041 – data is transferred through the facility systems to remote devices. ¶0052, ¶0055 – database for storing patient data. Fig. 7 with ¶0090-¶0092 – waveform from vital signs (quality of the measured parameter) is generated at the remote device. Audio can be played corresponding to features of the waveform (further indication of quality). For example the detection of a heart beat flatline and corresponding indication, performed at the remote device, is an indication of the quality of the patient’s heart beat. ¶0018-¶0019, ¶0066, ¶0070, ¶0071, ¶0076-¶0083 – waveform data for patients under the care of the health facility or personnel);
at least one communication hub for collecting and transmitting, data from and to electronic devices (Powell, Fig. 1 with ¶0041 – data is transferred through the facility systems to remote devices. ¶0052, ¶0055, ¶0058 – database for storing patient data and transferring data from/to storage and remote devices. Information communicated to/from a variety of platforms. ¶0050-¶0051, ¶0066, ¶0070, ¶0079-¶0080 – patient data includes medical condition, status, and history collected from monitoring devices and data acquisition systems, including manually input data such as nursing notes),
time stamping said data when the data is collected, to create recently time stamped data, even if previous time stamped by said electronic devices, synchronizing said recently time stamped data to provide a uniform, standardized time basis for presenting consolidated data and supporting advanced data analysis (Powell, Fig. 6A and 6B with ¶0081 and ¶0087-¶0088 – user can play back historical waveform data or display the data in real time. The user can perform horizontal measurements and evaluation at both sides of the horizontal measurement along the time axis. Horizontal measurement of times for synchronized data can be performed on data with previously recorded and/or synchronized timing. See also Figs. 5C-5H - timestamps),
translating, if needed, said data received from said electronic devices to the data storage machine-language and data from the data storage to the machine-language of the receiving electronic source (Powell, Fig. 1 with ¶0041 – data is transferred through the facility systems to remote devices. ¶0052, ¶0055, ¶0058 – database for storing patient data and transferring data from/to storage and remote devices. Information communicated to/from a variety of platforms. The Examiner notes that this limitation is recited as optional);
a data storage engine for collecting said recently time-stamped data from electronic devices and for storing said data, wherein said storage engine has unlimited storage capacity and unlimited storage 
a user interface rules engine for receiving patient data, and transmitting time said recently stamped data, whereby a user can create or define– user can customize the view of patient data. Applicant’s Specification Page 20 defines a user interface rules engine as software),
to display data organized per said user defined requirements and view the data within a timeline of events, (Powell, Fig. 5B with ¶0075-¶0080. ¶0069 – real-time patient data is provided. Figs. 5B through 6B with ¶0077-¶0089 – user can select, for example, patient groups, patients, patient data, and waveforms to present additional views of the patient groups, patients, patient data, and waveforms. Fig. 5B with ¶0079 – user can select alerts to see notifications while reviewing the patient summary display data. Figs. 9 and 10 with ¶0095 ¶0096 – audible alert notification provided while the user is working in an application),
said user interface rules engine providing said user with the ability to swipe left and right to rapidly select any point in time during the patient treatment to: i. review the details collected regarding treatment at a selected time, ii. review the details before or after the selected time (Powell, Fig. 6A and 6B with ¶0087-¶0088 – user can play back historical waveform data or display the data in real time. Additionally, the user can perform horizontal measurements and evaluation at both sides of the horizontal measurement along the time axis. The user can perform a horizontal drag gesture to adjust the caliper line to review of historical data points),
iii. 
define the period of time used to identify the cases for review, select future cases, past cases to some 
iv. define to whom, when, and how to communicate that cases meeting the defined criteria are available for review (Powell, ¶0068-¶0070, ¶0074, ¶0076 – access is restricted to users that have provided authenticated user ID and password combinations, and who correspond to the particular patient data);
whereby data from multiple disparate sources can be acquired, consolidated within a unified view, process controls and workflows can be run, and actionable insights can be delivered to specific users in real time (Powell, Fig. 2 with ¶0041 – data from first and second facility systems are transferred for display at the remote device. ¶0050 – multiple patient monitoring devices can provide data. See also ¶0051-¶0052. See also Fig. 5B with ¶0075-¶0080. ¶0069 – real-time patient data is provide. Figs. 5B through 6B with ¶0077-¶0089 – user can select, for example, patient groups, patients, patient data, and waveforms for additional display execution steps corresponding to present additional views of the patient groups, patients, patient data, and waveforms. Fig. 5B with ¶0079 – user can select alerts to see notifications while reviewing the patient summary display data. Figs. 9 and 10 with ¶0095 ¶0096 – audible alert notification provided while the user is working in an application).
However, Powell appears not to expressly disclose to let a user create or define protocol requirements, including required protocol execution steps, defined protocol control points, protocol documentation and for prompting the user as to when a required step in the protocol needs to be performed and/or documented.
However, in the same field of endeavor, Amarasingham discloses a real-time patient information monitor (Amarasingham, Abstract)
to let a user create or define protocol requirements, including required protocol execution steps, protocol documentation, and for prompting the user as to when a required step in the protocol needs to be performed and/or documented (Amarasignham, ¶0102, ¶0106, ¶0108-¶0110, ¶0113-¶0115 – lab results indicating a diagnosis of sepsis include an alert including sepsis best practices sent to the physician, improving patient care quality. ¶0015 – input and store healthcare staff’s prescribed treatment).
wherein the user may define the period of time used to identify the cases for review, the user may select future cases only, or past cases to some defined date, or a combination of the two (Amarasingham, Figs. 11-17 with ¶0092-¶0094 – user can filter cases and events by time period including defined dates. See also ¶0083-¶0086)
whereby data from multiple disparate sources can be acquired, consolidated within a unified view, process controls and workflows can be run, and actionable insights can be delivered to specific users in near-real time (Amarasingham, Abstract, ¶0082-¶0085, ¶0107, ¶0112, and ¶0125 – pathological events and patient data surrounding those events are provided. Process controls trigger alternate workflows to be carried out).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the case information of Powell to include filtering cases and events by specific dates and to include advice on treatment of the patient based on the teachings of Amarasingham. The motivation for doing so would have been enable users to more effectively review their past performance (Amarasingham, ¶0085-¶0086) and to more easily find cases among a large number of cases by specifying date filters and to improve patient care and achieve improved patient outcomes (Amarasingham, ¶0008).
However, Powell as modified appears not to expressly disclose defined protocol control points based on execution steps defined by the users.
However, in the same field of endeavor, Hussam discloses monitoring patient medical information (Hussam, Abstract and ¶0011)
including defined protocol control points based on execution steps defined by the users (Hussam, Fig. 10 with ¶0027-¶0029 – users can set threshold values that trigger alerts, and can define rules for how alerts are displayed. See also ¶0041-¶0042)
thereby provide a means to improve adherence to medical practitioner directed patient care (Hussam, ¶0023, ¶0027-¶0032 – user inputs for updating information, alert configuration, and medical report configuration are communicated to the remote database)
including implementation in machine language (Hussam, ¶0057).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the alerts, notifications, and reports of Powell as modified to include communicated user-defined rules and configuration implemented in machine language based on the teachings of Hussam. The motivation for doing so would have been to enable users to more effectively and efficiently receive the information that is of particular interest to them (Hussam, ¶0041-¶0042).
However, Powell as modified appears not to expressly disclose unlimited storage retention time. However, in the same field of endeavor, Pogodin discloses a record management system (Pogodin, Abstract) including an unlimited retention time rule for record retention (Pogodin, ¶0044).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the patient data history of Powell as modified to include retention times including unlimited retention times based on the teachings of Pogodin. The motivation for doing so would have been to enable better and more efficient regulatory compliance (Pogodin, ¶0004-¶0006).

Regarding claim 2, Powell as modified discloses the elements of claim 1 above, and further discloses wherein the user interface rules engine includes a data visualization module that assembles information selected from alpha numeric values, waveforms, images, text, and combinations thereof, and displays this information in a format required for a specific role using the system (Powell, ¶0077 – users shown are patients under the care of the particular user. Fig. 6A and 6B with ¶0081 and ¶0087-¶0088 – user can play back historical waveform data or display the data in real time. The user can perform horizontal measurements and evaluation at both sides of the horizontal measurement along the time axis. See also Figs. 5C-5H – timestamps).

Regarding claim 3, Powell as modified discloses the elements of claim 1 above, and further discloses wherein the continuous improvement system includes a guided template builder that provides the user with access to one or more configuration templates specific to each patient care protocol, whereby once the user selects the template, the user may populate the template with one or more desired search criteria, and the user may define a time period of the search, whereby the guided template builder retrieves data from patient care records and/or quality data collected during patient care encounters, which allows the user to (Amarasingham, Fig. 6 with ¶0091-¶0092 – user can change the time period to display various patient condition data during the searched time period. User can specify the particular condition to search for more detailed data for a specified condition)
i. utilize patient care protocol specific data search script templates to facilitate the acquisition of the required data, minimize the need for data management experts required to create, and run requested data retrieval (Amarasingham, Fig. 6 with ¶0091-¶0092 – User can specify the particular condition to search for more detailed data for a specified condition),
ii. retrospectively review data against defined criteria using protocol specific search scripts (Amarasingham, Fig. 6 with ¶0091-¶0092 – user can change the time period to display various patient condition data during the searched time period. User can specify the particular condition to search for more detailed data for a specified condition),
iii. expanded failure investigation of Never events by including multiple records of said patient care records with said user defined criteria (Amarasingham, Fig. 6 with ¶0091-¶0092 – user can change the time period to display various patient condition data during the searched time period. User can specify the particular condition to search for more detailed data for a specified condition),
iv. design and conduct retrospective studies using real-world data, including a. validation of proposed patient care protocols, b. design of white papers and peer review articles, and c. supplementing or replacing the needs for traditional clinical studies (Amarasingham, Fig. 6 with ¶0091-¶0092 – user can change the time period to display various patient condition data during the searched time period. User can specify the particular condition to search for more detailed data for a specified condition),
v. create quality metrics with the ability to monitor performance to the metrics, including a. percentage compliance to protocols (Amarasingham, ¶0090 – percentage of compliance),
b. frequency of patient care transfer within a single patient care protocol (Amarasignham, ¶0105, ¶0121 – patient transfer protocol timing),
c. initial patient outcome (Amarasingham, ¶0090 – percentage of compliance),
d. patient outcome within 90 days of treatment (Amarasingham, ¶0090, ¶0105 – percentage of compliance within a time window inside 90 days. See also ¶0107, ¶0109),
e. care area utilization (Amarasingham, ¶0013, ¶0095, ¶0105 – resource availability including hospital rooms), and
vi. analyze patient outcomes based on patient care history based on actual visits to the facility and follow up visits expand failure investigation of Never events by including multiple records of said patient care records with said user defined criteria (Amarasingham, Fig. 6 with ¶0091-¶0092 – user can change the time period to display various patient condition data during the searched time period. User can specify the particular condition to search for more detailed data for a specified condition.  ¶0090 – percentage of compliance).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the case information of Powell to include specifying criteria and obtaining corresponding patient metrics based on the teachings of Amarasingham. The motivation for doing so would have been enable users to more effectively review their past performance (Amarasingham, ¶0085-¶0086) and to more easily find cases among a large number of cases (Amarasingham, ¶0008).

Regarding claim 4, Powell as modified discloses the elements of claim 1 above, and further discloses wherein the system identifies which information is actionable using an algorithms based upon said user defined criteria (Hussam, ¶0023, ¶0027-¶0032 – user inputs for updating information, alert configuration, and medical report configuration are communicated to the remote database).

Regarding claim 5, Powell as modified discloses the elements of claim 1 above, and further discloses wherein the data collected is synchronized using the time of data collection (Powell, Fig. 6A and 6B with ¶0081 and ¶0087-¶0088 – user can play back historical waveform data or display the data in real time. The user can perform horizontal measurements and evaluation at both sides of the horizontal measurement along the time axis. See also Figs. 5C-5H - timestamps).


Regarding claim 7, Powell as modified discloses the elements of claim 1 above, and further discloses wherein the system can replay the timeline of events (Powell, Figs. 6A, 6B, and 7 with ¶0081 and ¶0087-¶0088, ¶0090-¶0092 – user can play back historical waveform data or display the data in real time).

Regarding claim 8, Powell discloses a method of continuous improvement for improving medical patient outcomes comprising (Powell, Abstract with ¶0053 and ¶0068-¶0069 and ¶0076 – remote view of patient data):
providing a patient database containing patient information concerning medical condition, history, and status of each of one or more patients, monitored data elements from said patients, patient data elements indicative of a medical condition associated with each of said patients, and Quality Improvement Programs, wherein said patient information includes both patient care record details and quality data collected to support a medical facility’s quality improvement programs (Powell, Fig. 1 with Powell, ¶0052, ¶0055 – database for storing patient data. ¶0066, ¶0070, ¶0079-¶0080 – patient data includes medical condition, status, history, and medical treatment. ¶0064 – reduces administrative errors. ¶0076 – remote view of patient data for example by a nurse or physician. ¶0077 – user friendly search interface. Abstract with Fig. 5C with ¶0079 – medical conditions associated with patient data, which is communicated to the remote device. ¶0097-¶0100 – computer executing instructions. Applicant’s Specification Page 25 describes a Quality Improvement Program as being focused on user friendly data searches);
providing a data transfer network for transmitting data to any electronic devices and providing access to all data, including continuous wave form data, collected during the treatment of the patient and quality data not included in any patient record storage location, said data transfer network capable of accessing and collecting data from any electronic device that contains patient data required for patient care records and/or quality data collected to support a medical facility’s quality improvement programs (Powell, Fig. 1 with ¶0041 – data is transferred through the facility systems to remote devices. ¶0052, ¶0055 – database for storing patient data. Fig. 7 with ¶0090-¶0092 – waveform from vital signs (quality of the measured parameter) is generated at the remote device. Audio can be played corresponding to features of the waveform (further indication of quality). For example the detection of a heart beat flatline and corresponding indication, performed at the remote device, is an indication of the quality of the patient’s heart beat. ¶0018-¶0019, ¶0066, ¶0070, ¶0071, ¶0076-¶0083 – waveform data for patients under the care of the health facility or personnel);
providing at least one communication hub for collecting and transmitting, data from and to electronic devices (Powell, Fig. 1 with ¶0041 – data is transferred through the facility systems to remote devices. ¶0052, ¶0055, ¶0058 – database for storing patient data and transferring data from/to storage and remote devices. Information communicated to/from a variety of platforms. ¶0050-¶0051, ¶0066, ¶0070, ¶0079-¶0080 – patient data includes medical condition, status, and history collected from monitoring devices and data acquisition systems, including manually input data such as nursing notes.),
time stamping said data when the data is collected, to create recently time stamped data, even if previously time stamped by said electronic devices, synchronizing said recently time stamped data to provide a uniform, standardized time basis for presenting consolidated data and supporting advanced data analysis (Powell, Fig. 6A and 6B with ¶0081 and ¶0087-¶0088 – user can play back historical waveform data or display the data in real time. The user can perform horizontal measurements and evaluation at both sides of the horizontal measurement along the time axis. See also Figs. 5C-5H - timestamps),
translating, if needed, said data received from said electronic devices to the data storage machine-language and data from the data storage to the machine-language of the receiving electronic source (Powell, ¶0058 – information communicated to/from a variety of platforms. The Examiner notes that this limitation is recited as optional);
providing a data storage engine for collecting said recently time-stamped data from electronic devices and for storing said data, wherein said storage engine has unlimited storage capacity and unlimited storage guidance. Fig. 1 with ¶0041 – data is transferred from an unlimited number of the facility systems to remote devices. ¶0052, ¶0055 – database for storing patient data. ¶0050, ¶0066, ¶0070, ¶0079-¶0080 – patient data includes medical condition, status, and history collected from monitoring devices and data acquisition systems. Applicant’s Specification Page 19 defines a data storage engine as software);
providing a user interface rules engine for receiving patient data and transmitted data, including said recently time stamped data: whereby a user can create or define 
 display data organized per said user defined requirements and view the data within a timeline of events, (Powell, Fig. 5B with ¶0075-¶0080. ¶0069 – real-time patient data is provided. Figs. 5B through 6B with ¶0077-¶0089 – user can select, for example, patient groups, patients, patient data, and waveforms to present additional views of the patient groups, patients, patient data, and waveforms. Fig. 5B with ¶0079 – user can select alerts to see notifications while reviewing the patient summary display data. Figs. 9 and 10 with ¶0095 ¶0096 – audible alert notification provided while the user is working in an application),
using said user interface rules engine to provide said user with the ability to swipe left and right to rapidly select any point in time during the patient treatment to: i. review the details collected regarding the treatment at the selected time, ii. review the details before or after the selected time (Powell, Fig. 6A and 6B with ¶0087-¶0088 – user can play back historical waveform data or display the data in real time. Additionally, the user can perform horizontal measurements and evaluation at both sides of the horizontal measurement along the time axis. The user can perform a horizontal drag gesture to adjust the caliper line to review of historical data points),
iii. 
define the period of time used to identify the cases for review, select future cases, past cases to some 
iv. define to whom, when and how to communicate that cases meeting the defined criteria are available for review (Powell, ¶0068-¶0070, ¶0074, ¶0076 – access is restricted to users that have provided authenticated user ID and password combinations, and who correspond to the particular patient data);
whereby data from multiple disparate sources can be acquired, consolidated within a unified view, process controls and workflows can be run, and actionable insights can be delivered to specific users in real time (Powell, Fig. 2 with ¶0041 – data from first and second facility systems are transferred for display at the remote device. ¶0050 – multiple patient monitoring devices can provide data. See also ¶0051-¶0052. See also Fig. 5B with ¶0075-¶0080. ¶0069 – real-time patient data is provide. Figs. 5B through 6B with ¶0077-¶0089 – user can select, for example, patient groups, patients, patient data, and waveforms for additional display execution steps corresponding to present additional views of the patient groups, patients, patient data, and waveforms. Fig. 5B with ¶0079 – user can select alerts to see notifications while reviewing the patient summary display data. Figs. 9 and 10 with ¶0095 ¶0096 – audible alert notification provided while the user is working in an application).
However, Powell appears not to expressly disclose to let a user create or define protocol requirements, including required protocol execution steps, defined protocol control points, protocol documentation and for prompting the user as to when a required step in the protocol needs to be performed and/or documented.
However, in the same field of endeavor, Amarasingham discloses a real-time patient information monitor (Amarasingham, Abstract)
to let a user create or define protocol requirements, including required protocol execution steps, protocol documentation, and for prompting the user as to when a required step in the protocol needs to be performed and/or documented (Amarasignham, ¶0102, ¶0106, ¶0108-¶0110, ¶0113-¶0115 – lab results indicating a diagnosis of sepsis include an alert including sepsis best practices sent to the physician, improving patient care quality. ¶0015 – input and store healthcare staff’s prescribed treatment).
wherein the user may define the period of time used to identify the cases for review, the user may select future cases only, or past cases to some defined date, or a combination of the two (Amarasingham, Figs. 11-17 with ¶0092-¶0094 – user can filter cases and events by time period including defined dates. See also ¶0083-¶0086)
whereby data from multiple disparate sources can be acquired, consolidated within a unified view, process controls and workflows can be run, and actionable insights can be delivered to specific users in near-real time (Amarasingham, Abstract, ¶0082-¶0085, ¶0107, ¶0112, and ¶0125 – pathological events and patient data surrounding those events are provided. Process controls trigger alternate workflows to be carried out).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the case information of Powell to include filtering cases and events by specific dates and to include advice on treatment of the patient based on the teachings of Amarasingham. The motivation for doing so would have been enable users to more effectively review their past performance (Amarasingham, ¶0085-¶0086) and to more easily find cases among a large number of cases by specifying date filters and to improve patient care and achieve improved patient outcomes (Amarasingham, ¶0008).
However, Powell as modified appears not to expressly disclose defined protocol control points, and to notify users, based on execution steps defined by the users.
However, in the same field of endeavor, Hussam discloses monitoring patient medical information (Hussam, Abstract and ¶0011)
including defined protocol control points, and to notify users, based on execution steps defined by the users (Hussam, Fig. 10 with ¶0027-¶0029 – users can set threshold values that trigger alerts, and can define rules for how alerts are displayed. See also ¶0041-¶0042)
thereby provide a means to improve adherence to medical practitioner directed patient care (Hussam, ¶0023, ¶0027-¶0032 – user inputs for updating information, alert configuration, and medical report configuration are communicated to the remote database)
including implementation in machine language (Hussam, ¶0057).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the alerts, notifications, and reports of Powell as modified to include communicated user-defined rules and configuration implemented in machine langauge based on the teachings of Hussam. The motivation for doing so would have been to enable users to more effectively and efficiently receive the information that is of particular interest to them (Hussam, ¶0041-¶0042).
However, Powell as modified appears not to expressly disclose unlimited storage retention time. However, in the same field of endeavor, Pogodin discloses a record management system (Pogodin, Abstract) including an unlimited retention time rule for record retention (Pogodin, ¶0044).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the patient data history of Powell as modified to include retention times including unlimited retention times based on the teachings of Pogodin. The motivation for doing so would have been to enable better and more efficient regulatory compliance (Pogodin, ¶0004-¶0006).


Regarding claim 9, Powell discloses the elements of claim 8 above, and further discloses wherein the user interface rules engine includes display to compose views that organize data for end-users to consume (Powell, ¶0079 – alerts to display patient cases with a corresponding alert status. Alerts can improve compliance with protocols, standards, and guidance. Fig. 1 with ¶0041 – data is transferred through the facility systems to remote devices. ¶0052, ¶0055 – database for storing patient data. ¶0050, ¶0066, ¶0070, ¶0079-¶0080 – patient data includes medical condition, status, and history collected from monitoring devices and data acquisition systems).



Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
Applicant argues that:
The examiner argues that Powell time-stamps and stores data. Powell operates differently from the present invention, however. Most medical devices will record the time of a measurement, but the time is specific to that device. Synchronization is not defined in Powell. Figures 5G and 5H show time of review, but no timeline on any of the waveforms. The discussion focuses on sending data to multiple remote devices. There is no mention of multiple devices sending data to the system. There is no system in place to unify or synchronize the data across the whole system on Powell. The multiple waveforms appear to be generated from the same monitor.

The examiner indicated that "Powell discloses time stamping the received data so that it can be played back on remote devices in a time-synchronized fashion as it happened" (Office Action, p. 30). However, this relies on using the times recorded by the medical devices. As noted, these times are not synchronized among the devices, so there is no way to verify that they are actually synchronized. Powell simply retains the time assigned by the monitoring device. 

There is no system in place ensure the times are the same/synchronized. The times used in Powell could be using out-of-sync clocks, so the data is not actually synchronized. This is a key difference from the present invention. As such, Powell fails to teach this key element of the present invention. None of the other cited references teach this aspect either. Reconsideration and withdrawal of the rejection is respectfully requested.

The Examiner cannot concur with the Applicant. Powell discloses synchronization of current data with real-time as well as historical data with real-time (Powell, at least ¶0087). To play back data in real time, the device must synchronize historical data, using the data timestamps, with current clock time. Additionally, Powell discloses updating caliper measurements in synchronization with the user selection (Powell, ¶0088 and ¶0089). Note also that multiple devices in Powell are capable of synchronizing with real-time.
The Examiner also notes that the claims do not recite modifying existing data timestamps to synchronize data received from disparate monitors. The claims recite “create recently time stamped data, even if previously time stamped by said electronic devices”, which is a conditional requirement that can refer to the original time stamping. 

Applicant argues that:
The examiner argues that Powell teaches a communication hub for collecting and transmitting, agnostically, data from and to electronic devices. This addresses the ability to communicate with any number of mobile devices receiving the messages sent from the system. The present invention uses web-based access to allow authorized individuals to access the required data. Therefore, the display of data to any mobile device with ability to access the web is supported. However, this aspect, like Powell, does not require agnostic communication protocols. The present invention uses the term agnostically to mean to address collection of data from any electronic device including medical devices, manually entered data, Bar Code of RFID scanned information, and synchronization of HIT subsystems based on the customer identified source of truth. Each of these HIT subsystems uses its own unique communication drivers. The present invention takes the incoming information from the devices and translates between each of the different drivers. Thus, Powel functions differently from the present invention. As such,  Powell fails to teach this key element of the present invention. Reconsideration and withdrawal of the rejection is respectfully requested.

The Examiner cannot concur with the Applicant. Applicant’s specification describes an example of “agnostic”:
“The present invention is agnostic in that it is compatible with different devices and/or operating systems”

Powell is compatible with different devices and/or operating systems (Powell, at least ¶0052, ¶0055, ¶0058).

Applicant argues that:
The examiner argues that Powell teaches a data storage engine that allows a user to play back historical waveform data or display the data in real time. This appears to be in reference to Powell's calipers, described in ¶¶ 0087 and 0088. The calipers seem to be set to define a scale of the playback of the selected waveform. They can then be moved forward and backward in time and keep that caliper scale during the playback of the waveform. However, the figures provide no time display to select a specific point in time. Therefore, moving back or forth in time cannot be readily focused on a specific time of interest. The present invention, by contrast, uses enhanced visualization along the time line, with specific time(s) shown on the screen. Time stamping, noted above, to synchronize the data along the time line is required to support any meaningful retrospective review of the patient condition and patient responses during the patient care encounter. Powel does not teach this level of detail. As such, Powell fails to teach this key element of the present invention. Reconsideration and withdrawal of the rejection is respectfully requested

The Examiner cannot concur with the Applicant. Powell recites playing back the real-time data at ¶0087:
“For example, the user can select a "Real Time" display button to view the waveform 252 in real-time. Playback buttons 256 are also included to provide a historical review of the waveform 252, and to pause the real-time updating of the waveform 252.”

Note also Powell ¶0081:
“The patient vitals can be provided as a static display, can be displayed in real-time (i.e., updated as measurements are taken by the patient monitoring device(s)), and/or can be played back (i.e., playback stored patient data to provide a historical display).”

In Powell Fig. 6B, the x-axis of the displayed waveform is time (see ¶0088). Additionally, the caliper measurement value can be updated in synchronization with user selection in real-time (Powell, ¶0088).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175